On a former day of this term the judgment herein was affirmed. Motion for rehearing is filed alleging the court erred in not considering the record. If this applies to the statement of facts, the court did not consider it for reasons stated in opinion, which we deem unnecessary to review.
It is claimed, as a second proposition, that the court erred in not considering defendant's several bills of exception. There are two bills contained *Page 176 
in the record independent of the statement of facts Nos. 7 and 8, reserved to argument of State's counsel. An inspection of the original opinion will show that these matters were passed on. We have reviewed these bills again and are of the opinion, as we were before, that they are not of sufficient importance to require a reversal. If the argument is of such a vicious character as tends to bring about a conviction, or the enhancement of punishment if the party should be guilty, and this is made to appear, it might be sufficient to justify a reversal of the judgment, although such argument may have been withdrawn from the jury and they instructed to disregard it, but we do not think the character of argument contained in the bill comes within that line of authority.
The only exception reserved to the court's charge is in regard to circumstantial evidence, which was treated in the opinion and we have reviewed it again, and think we were correct under the authorities cited.
There are some exceptions to the failure of the court to charge the law applicable to certain phases of the testimony, which is asserted in the motion for a new trial to have been omitted, but there are no bills presenting this matter and the statement of facts not being before us, we do not know whether these omissions were wrong or not. The presumption is that the action of the trial court is correct unless it be shown to be otherwise on appeal.
In the motion for rehearing appellant for the first time complains of the following charge: "If you believe from the evidence that a watch was stolen from said house, and you further believe from the evidence that defendant purchased said watch, you will find him not guilty." In the first place, under the construction placed on article 723, Code Criminal Procedure, it is too late to raise errors on the charge for the first time on appeal. This question was not called to the attention of the trial court either by bill of exceptions or exception in motion for a new trial, but we are of opinion that the charge is correct if the State relied upon the possession of a watch that may have been stolen from the house as a fact to connect appellant back with the breaking and if he was found in possession of the watch taken from the house recently after the breaking of the house, it would be evidence going to show that he was the party who entered the house. If he gave a statement by way of explanation of his possession showing that he purchased it or he introduced evidence to the effect that he purchased it, the court should have charged as he did; at least the court should have instructed the jury that if they should find from the testimony that appellant purchased the watch or had a reasonable doubt of that fact they should acquit him. We have commended this character of charge heretofore, but as before stated, it cannot be considered because no exception was reserved, and it is for the first time suggested in the motion for rehearing.
As the record is presented to us we do not believe there is any sufficient merit in the motion for rehearing to set aside the former affirmance, and the motion for rehearing is overruled.
Overruled.
Henderson, Judge, absent. *Page 177